                                Case 1:19-cr-00921-AKH Document 15 Filed 10/06/20 Page 1 of 1
                                       -
                                     '---

                                                                                          U.S. Department of Justice
                                            USDC SONY
                                                                                          United States Attorney
                                            DOCUMENT
                                                                                          Southern District of New York
                                            ELECTRONICALL \ FILE!



                                                                                           October 6, 2020
                     VIA EMAIL

                     The Honorable Alvin K. Hellerstein
                     United States District Judge
                     Southern District of New York
                     500 Pearl Street
                     New York, New York I 0007

                             Re :        United States v. Nicholas Truglia, 19 Cr. 921 (AKH)

                     Dear Judge Hellerstein:

                            The Government writes on behalf of the parties to respectfully request that the Court
                     adjourn the conference in this case currently scheduled for October 7, 2020, for approximately 60
                     days. The Government has produced a substantial amount of discovery materials and is in the
                     process of preparing additional discovery. The adjournment requested herein will allow the
                     Government time to produce and the defendant time to receive and review these materials.

                             Jf the Court grants this request, the Government further requests that the Court exclude
                     time under the Speedy Trial Act between October 7, 2020, and the conference date set by the
                     Court. The ends of justice served by granting such an exclusion outweigh the best interest of the
                     public and the defendant in a speedy trial, pursuant to 18 U.S .C. § 3161 (h)(7)(A). An exclusion
                     is warranted in order to allow additional time for the Government to produce and the defendant to
                     receive and review discovery, additional time that is particularly warranted in light of the ongoing
                     COVID- 19 pandemic. An exclusion is also warranted to allow the parties additional time to
                     engage in discussions of a potential pretrial resolution of this case. The defendant consents to this
                     request.


YN_
 /\n
          c:p ~ zoal!rl ~
         Al .   .
                     ,s
                    'Zf)
                                                 (~
                                         / / '{)U C, /YJ
                                                             ~
                                                           _, : inUZ
                                                                             Respectfully submitted,

                                                                             AUDREY STRAUSS
 I.J-A-         r                ../ /      ~•~ ~                            Acting United States Attorney
is   it~
         /21,(/Jf!U.rJ.
                           t,t,r1-
                                    1
                                                      J
                                                                       By:
                                                                             =---
                                                                               ..;.j .........:,.,,   V
                                                                                                             ,
                                                                                                          ~c--
1~ 1 !)_ (} ~

V    <
                     0      .-
                    LA?- ,k. 'tt-~
                                               ,I-          --~
                                                                             Timothy Capozzi
                                                                             Assistant United States Attorney
                                                             ~s,"'~12)637-2404

 /D/tlVJ              C
                             Mark Gombiner, Esq ., Federal Defenders of New York
